Citation Nr: 1736507	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  The propriety of the severance of service connection for opiate dependence in remission with agonist therapy.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

The Veteran's hepatitis C claim comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Further, in a January 2014 rating decision, the RO severed service connection for opiate dependence in remission with agonist therapy, effective January 29, 2014.  The Veteran submitted a timely Notice of Disagreement (NOD) in January 2015.  In May 2015, the Board took jurisdiction of the claim and remanded the matter for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Said SOC was issued in March 2016, and the Veteran submitted a timely VA Form 9 the following month.  However, this issue has not yet been certified to the Board.  Nonetheless, the Board finds that the appeal has been perfected such that it is properly before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).

Additionally, these claims were remanded by the Board in May 2015 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities was raised in a June 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).





FINDING OF FACT

In multiple written statements and prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the claims currently pending before the Board; there are no questions of fact or law remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of whether new and material evidence has been received to reopen a claim for service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the issue of the propriety of the severance of service connection for opiate dependence in remission with agonist therapy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2016).  A withdrawal of an appeal is effective when received.  38 C.F.R. 
§ 20.204(b) (3) (2016).

In May 2016, March 2017, and June 2017 written statements, the Veteran's representative indicated the Veteran's desire to withdraw the issues currently before the Board, such that "there should be no appeal on file."  Said withdrawals were requested prior to the promulgation of a Board decision on these matters.  Accordingly, there are no allegations of error of fact or law with respect to these claims remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal of these matters.


ORDER

The appeal seeking to reopen a claim for service connection for hepatitis C is dismissed.

The appeal regarding the propriety of the severance of service connection for opiate dependence in remission with agonist therapy is dismissed.  






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


